Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 2/17/2021 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement filed on 5/17/2018 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 85, Line 17: Replace “of a total” with “of particles of interest based on the determined”
Claim 87, Line 11:  Replace “a particle concentration of the total” with “the particle concentration of the particles of interest based on the determined”  
Claim 116, Line 11:  Replace “of a total” with “of particles of interest based on the determined”
Claim 117, Line 12:  Replace “the total” with “the particles of interest based on the determined”
Claim 117, Line 13:  Replace “a particle concentration of the total” with “the particle concentration of the particles of interest based on the determined”
Claim 118, Lines 1-2:  Replace “A computer program element, which when executed on a computing device of a system for evaluating a fluidic substance, instructs” with “A computing device of a system for evaluating a fluidic substance executing a computer program element which instructs”
Claim 119, Line 1:  Replace “a computer” with “the computer”
Claim 144, Line 3:  Delete “total”
Claim 144, Line 5:  Replace “a particle concentration of the total” with “the particle concentration of the particles of interest based on the determined”  
Claim 144, Line 9:  Delete “total”    

Allowable Subject Matter
4.	Claims 85, 87-89, 91, 93, 95, 102, 116-119, 138-145 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:


  	The cited and considered prior art, specifically Matayoshi (US PGPub 2019/0154560) that discloses a method for inspecting particles in a liquid beneficial 
	and Walsh (US PGPub 2013/0263656) that discloses a method of determining a volume of liquid in a sample tube, comprising the steps of: capturing an image of the sample tube;  determining a first region of interest within the sample tube based upon the image and pre-stored information concerning dimensional properties of the sample tube;  scanning the first region of interest to detect the position of a meniscus indicative of an upper extent of the liquid;  determining a volume of liquid in the tube by using said 
	and Lei (US PGPub 2016/0041094) that discloses a lens-free imaging system for detecting particles in a sample deposited on image sensor, comprising: a fluidic chamber for holding a sample and an image sensor for imaging the sample, the image sensor having a light receiving surface and a plurality of photosensitive pixels disposed underneath the light receiving surface, the fluidic chamber formed at least in part by the light receiving surface;  and a light source for illuminating the sample to form a shadow image of the sample on at least a portion of the plurality of photosensitive pixels, the light receiving surface being at least partially transmissive to light emitted by the light source, the shadow image including shadows formed by particles in the sample that block at least a portion of the light, distance from the light receiving surface to the plurality of photosensitive pixels, size of particles of interest, and wavelength of the light being such that particles of interest in the sample are identifiable in the shadow image using size-selection criteria, 
	and Bentien (US PGPub 2013/0293873) that discloses a monitoring system (2) for monitoring the number and/or concentration of particles (12, 22) in a fluid (10), the monitoring system (2) comprising: a micro processer (6) configured to execute programmed instructions in order to identify and classify particles (12);  a storage member (8);  an optical sensor member (40) comprising a 2-D optical sensor (4) and a light source (36), the optical sensor member (40) being configured to record a plurality of images of at least a part of the fluid (10) during a recording by varying the relative position of a focal plane of the optical sensor member (40) with respect to the fluid, and 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 85 and 116 are allowed.
	Claims 87-89, 91, 93, 95, 102, 117-119, 138-145 are allowed for being dependent upon allowed base claims 85 and 116.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664